                                           Case 3:20-cv-05792-JD Document 79 Filed 12/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE GOOGLE PLAY DEVELOPER                        Case No. 3:20-cv-05792-JD

                                   8     ANTITRUST LITIGATION
                                                                                            ORDER APPOINTING INTERIM
                                   9                                                        CLASS COUNSEL

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Counsel for the plaintiffs in the consolidated cases brought by developers have jointly

                                  14   proposed the appointment of interim class counsel to manage the litigation pending class

                                  15   certification proceedings. Dkt. No. 55. As a general rule, the Court does not appoint interim

                                  16   counsel, but the complex substantive and procedural issues raised in these antitrust cases warrant a

                                  17   different approach. The proposal is fair, reasonable, and in the interest of the putative class, and

                                  18   the Court largely adopts it and the proposed order counsel lodged. The Court appreciates the

                                  19   professionalism and cooperative spirit that plaintiffs’ counsel brought to organizing their case.

                                  20   The attention to the Court’s concerns about making lead counsel opportunities available to a

                                  21   diverse slate of law firms and attorneys was another positive aspect of the proposal. See In re

                                  22   Robinhood Outage Litigation, No. 3:20-cv-01626-JD (N.D. Cal. Jul. 14, 2020) (unpublished).

                                  23          Consequently, pursuant to Federal Rule of Civil Procedure 23(g)(3), the Court appoints

                                  24   Hagens Berman Sobol Shapiro LLP, Hausfeld LLP, and Sperling & Slater, P.C. as co-lead Interim

                                  25   Class Counsel for the developer class. While the factors in Rule 23(g)(1) are not, strictly

                                  26   speaking, applicable to interim counsel, they provide a useful framework to evaluate

                                  27   appointments. In that respect, the materials filed with the proposal indicate that Interim Class

                                  28   Counsel have performed substantial work on behalf of the putative developer class, facilitated the
                                           Case 3:20-cv-05792-JD Document 79 Filed 12/11/20 Page 2 of 4




                                   1   consolidation of separate actions on behalf of the developer plaintiffs, and have the knowledge,

                                   2   experience, and resources necessary to effectively represent the putative class. The same holds for

                                   3   the additional lead attorneys named in the proposal, and they are appointed to their roles.

                                   4                               AUTHORITY AND RESPONSIBILITIES

                                   5          1.      Interim Class Counsel have full authority to conduct all pretrial and trial work,

                                   6   including settlement discussions; provided, however, that no co-lead firm may initiate or engage in

                                   7   settlement discussions without the other co-leads’ consent. Interim Class Counsel have the final

                                   8   word on and responsibility for all common discovery issues, service of pleadings and filings,

                                   9   stipulations, briefs and arguments, court hearings and appearances, communications with opposing

                                  10   counsel and the Court, expert retention and reports, trial and appeals arising in the course of

                                  11   litigation before this Court (e.g., class certification decisions), as well as work assignments, billing

                                  12   records and fee issues, and overall case strategy, scheduling, and management for the putative
Northern District of California
 United States District Court




                                  13   developer class. Opposing counsel may rely on the conduct and representations of Interim Class

                                  14   Counsel for any issue in the litigation.

                                  15          2.      Interim Class Counsel have full authority over, and responsibility for: (1) assigning

                                  16   work to other plaintiffs’ counsel, as may be appropriate and in the putative class’s best interest; (2)

                                  17   implementing time and expense record keeping policies that comply with the guidelines stated in

                                  18   the consolidation order, Dkt. No. 72; (3) collecting time and expense reports from all plaintiffs’

                                  19   counsel on a monthly basis; (4) acting as the treasurer for any litigation fund assessments and

                                  20   expenses; and (5) otherwise ensuring that plaintiffs’ counsel not perform common benefit work,

                                  21   bill for unnecessary read and review time, or attend hearings, depositions, or other events without

                                  22   Interim Class Counsel’s authorization.

                                  23                                    FEES, COSTS, AND EXPENSES

                                  24          3.      Interim Class Counsel will be vigilant in ensuring the efficient and economical

                                  25   prosecution of this matter. A request for an award of fees and costs may be based only on records

                                  26   that were prepared as the fees and costs were incurred. A prolonged forensic accounting exercise

                                  27   or a mini-trial on fees and costs are to be avoided. To that end, Interim Class Counsel will ensure

                                  28
                                                                                          2
                                           Case 3:20-cv-05792-JD Document 79 Filed 12/11/20 Page 3 of 4




                                   1   that the following practices are adhered to by all attorneys and other timekeepers who perform

                                   2   work on behalf of the putative class:

                                   3                  a.      At the close of each calendar month, Interim Class Counsel will make sure

                                   4   that all time has been entered by all timekeepers in final form. By 14 days after each month’s end,

                                   5   Interim Class Counsel will ensure that a bill for the prior month is finalized, reflecting lead

                                   6   counsel’s review of the billing records and any write-downs or write-offs by Interim Co-Lead

                                   7   Class Counsel for inefficiencies, duplication of effort, misjudgments in staffing, and the like.

                                   8   These final bills for each month will be segregated and kept by Interim Class Counsel, and may

                                   9   not be altered. Only these records, prepared contemporaneously with the expenditures, may be

                                  10   used for a fees and costs motion.

                                  11                  b.      Time will be recorded in one-tenths of an hour.

                                  12                  c.      Block-billing time records are not permitted. Timekeepers must itemize the
Northern District of California
 United States District Court




                                  13   time expended on specific tasks in sufficient detail to ascertain whether the amount of time spent

                                  14   performing those tasks was reasonable.

                                  15                  d.      Interim Class Counsel are free to make staffing decisions as they deem

                                  16   appropriate, with the understanding that the Court will not permit fees to be recovered for multiple

                                  17   attorneys performing duplicative work. For example, barring an unusual circumstance, no more

                                  18   than two lawyers should bill for attendance at depositions. Interim Class Counsel will also ensure

                                  19   that an attorney’s fees request will not include bills for every attorney from every firm to review

                                  20   each discovery request and response, motion, letter, e-mail, etc. in the case. While each attorney

                                  21   should stay informed about the litigation, only the attorneys designated by Interim Class Counsel

                                  22   to review or summarize pleadings, orders and communications are working for the common

                                  23   benefit of the putative class, and only their time will be considered for possible payment at the

                                  24   conclusion of this case.

                                  25                  e.      Domestic air travel of less than six hours should be billed at coach class

                                  26   rates regardless of the class flown. Travel exceeding six hours of flight time may be booked in

                                  27   business class. In all cases, flights should be booked at the lowest available fare.

                                  28
                                                                                          3
                                            Case 3:20-cv-05792-JD Document 79 Filed 12/11/20 Page 4 of 4




                                   1                  f.      When overnight travel is necessary, counsel should be mindful in selecting

                                   2   reasonable hotel accommodations and restaurants. Per diem expenses for travel days should not

                                   3   exceed $125 per person exclusive of lodging and transportation.

                                   4          Interim Counsel understand that a failure to adhere to these guidelines and the

                                   5   consolidation order -- and the spirit animating them -- will result in the exclusion of consideration

                                   6   for the relevant fee or cost request.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 11, 2020

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
